 



EXHIBIT 10.15
 
REVOLVING PROMISSORY NOTE
(this “Note”)
 

U.S. $10,000,000.00 May 18, 2007 (“Date”)

 
FOR VALUE RECEIVED, FRIEDMAN INDUSTRIES, INC. (“Borrower),” a Texas corporation,
promises to pay to the order of JPMORGAN CHASE BANK, N.A. (“Bank”) on or before
April 1, 2010 (the “Termination Date”), at its banking house at 712 Main Street,
P. O. Box 2558, Houston, Texas, or at such other location as Bank may designate,
in lawful money of the United States of America, the lesser of: (i) the
principal sum of TEN MILLION AND NO/100THS UNITED STATES DOLLARS
(U.S. $10,000,000.00) or (ii) the aggregate unpaid principal amount of all loans
made by Bank (each such loan being a “Loan”), which may be outstanding on the
Termination Date. Each Loan shall be due and payable on the maturity date agreed
to by Bank and Borrower with respect to such Loan (the “Maturity Date”). In no
event shall any Maturity Date fall on a date after the Termination Date.
 
This Note is the Revolving Note referenced in Section 1.1 of the Letter
Agreement (as defined below). Capitalized terms used but not otherwise defined
in this Note shall have the same meanings here as assigned to them in the Letter
Agreement. Subject to the terms and conditions of this Note and the Letter
Agreement, Borrower may borrow, repay and reborrow all or any part of the credit
provided for herein at any time before the Termination Date, there being no
limitation on the number of Loans made so long as the total unpaid principal
amount at any time outstanding does not exceed the Revolving Line of Credit.
 
“Adjusted LIBOR Rate” means a per annum interest rate determined by Bank by
dividing: (i) the LIBOR Rate by (ii) Statutory Reserves provided that Statutory
Reserves is greater than zero, otherwise Adjusted LIBOR Rate means a per annum
interest rate equal to the LIBOR Rate. “LIBOR Rate” means with respect to any
LIBOR Loan for any Interest Period the interest rate determined by Bank by
reference to Page 3756 of the Dow Jones Market Service (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by Bank from time to time for purposes
of providing quotations of interest rates applicable to dollar deposits in the
London interbank market) to be the rate at approximately 11:00 a.m. London time,
two Business Days prior to the commencement of such Interest Period for the
offering by Bank’s London office, of dollar deposits in an amount comparable to
such LIBOR Loan with a maturity comparable to such Interest Period.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Borrowing Date” means any Business Day on which Bank shall make or continue a
Loan hereunder;
 
“Business Day” means a day: (i) on which Bank and commercial banks in New York
City are generally open for business; and (ii) with respect to LIBOR Loans, on
which dealings in United States Dollar deposits are carried out in the London
interbank market.
 
“Highest Lawful Rate” means the maximum nonusurious rate of interest from time
to time permitted by applicable law. To the extent that Texas law determines the
Highest Lawful Rate, the Highest Lawful Rate is the weekly rate ceiling as
defined in the Texas Finance Code Chapter 303. Bank may from time to time, as to
current and future balances, elect and implement any other ceiling under such
statutes and/or revise the index, formula or provisions of law used to compute
the rate on this open-end account by notice to Borrower, if and to the extent
permitted by, and in the manner provided in applicable law.
 
“Interest Period” means the period commencing on the Borrowing Date and ending
on the Maturity Date, consistent with the following provisions. The duration of
each Interest Period shall be: (a) in the case of a Prime Rate Loan, a period of
up to the Termination Date unless any portion thereof is converted to a LIBOR
Loan hereunder; and (b) in the case of a LIBOR Loan, a period of up to one, two
or three months; in each case as selected by Borrower and agreed to by Bank.
Borrower’s choice of Interest Period is subject to the following limitations:
(i) No Interest Period shall end on a date after the Termination Date; and
(ii) If the last day of an Interest Period would be a day other than a Business



Page 1 of 6 Pages





--------------------------------------------------------------------------------



 



Day, the Interest Period shall end on the next succeeding Business Day (unless
the Interest Period relates to a LIBOR Loan and the next succeeding Business Day
is in a different calendar month than the day on which the Interest Period would
otherwise end, in which case the Interest Period shall end on the next preceding
Business Day).
 
“Letter Agreement” means the Amended and Restated Letter Agreement dated as of
April 1, 1995 by and between Borrower and Bank, as amended by a First Amendment
dated as of April 1, 1997, a Second Amendment dated as of July 21, 1997, a Third
Amendment dated as of April 1, 1999, a Fourth Amendment dated as of June 1,
2001, a Fifth Amendment dated as of April 1,2003, a Sixth Amendment dated as of
April 1, 2005, a Seventh Amendment dated as of the Date of this Note, and as it
may be further amended from time to time.
 
“LIBOR Loan” means a Loan which bears interest at a rate determined by reference
to the Adjusted LIBOR Rate.
 
“Loan Documents” means this Note, the Letter Agreement and any other document or
instrument evidencing, securing, guaranteeing or given in connection with this
Note.
 
“Obligations” means all principal, interest and other amounts which are or
become owing under this Note or any other Loan Document.
 
“Obligor” means Borrower and any guarantor, surety, co-signer, general partner
or other person who may now or hereafter be obligated to pay all or any part of
the Obligations.
 
“Prime Rate” means the rate determined from time to time by Bank as its prime
rate. The Prime Rate shall change automatically from time to time without notice
to Borrower or any other person. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT
BE BANK’S LOWEST RATE.
 
“Prime Rate Loan” means a Loan which bears interest at a rate determined by
reference to the Prime Rate.
 
“Statutory Reserves” means the difference (expressed as a decimal) of the number
one minus the aggregate of the maximum reserve percentages (including, without
limitation, any marginal, special, emergency, or supplemental reserves)
expressed as a decimal established by the Board and any other banking authority
to which Bank is subject to, with respect to the LIBOR Rate, for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Such reserve percentages
shall include, without limitation, those imposed under such Regulation D. LIBOR
Loans shall be deemed to constitute Eurocurrency Liabilities and as such shall
be deemed to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any bank under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
Loans may be either Prime Rate Loans or LIBOR Loans.
 
Borrower shall pay interest on the unpaid principal amount of each Prime Rate
Loan at a rate per annum equal to the lesser of: (i) the Prime Rate in effect
from time to time (the “Effective Prime Rate”); or (ii) the Highest Lawful Rate.
Accrued interest on each Prime Rate Loan is due and payable monthly during the
term of this Note, commencing June 1, 2007, on the first day of each month
thereafter and on the Termination Date.
 
Borrower shall pay interest on the unpaid principal amount of each LIBOR Loan
for the Interest Period with respect thereto at a rate per annum equal to the
lesser of: (i) the Adjusted LIBOR Rate plus one and one-half percent (1.50%)
(the “Effective LIBOR Rate”); or (ii) the Highest Lawful Rate. Accrued interest
on each LIBOR Loan is due on the last day of each Interest Period applicable
thereto on any prepayment (on the amount prepaid), and on the Termination Date.
 
If at any time the effective rate of interest which would otherwise be payable
on any Loan evidenced by this Note exceeds the Highest Lawful Rate, the rate of
interest to accrue on the unpaid principal balance of such Loan during all such
times shall be limited to the Highest Lawful Rate, but any subsequent reductions
in such interest rate shall not become effective to reduce such interest rate
below the Highest Lawful Rate until the total amount of interest accrued on the
unpaid principal balance of such Loan equals the total amount of interest which
would have accrued if the Effective Prime Rate, or Effective LIBOR Rate,
whichever is applicable, had at all times been in effect.



Page 2 of 6 Pages





--------------------------------------------------------------------------------



 



Each LIBOR Loan shall be in an amount not less than $10,000.00 and an integral
multiple of $10,000.00. Each Prime Rate Loan shall be in an amount not less than
$10,000.00 and an integral multiple of $10,000.00. Interest on each Prime Rate
Loan shall be computed on the basis of the actual number of days elapsed and a
year comprised of 365 or 366 days, as the case may be. Interest on each LIBOR
Loan shall be computed on the basis of the actual number of days elapsed and a
year comprised of 360 days, unless such calculation would result in a usurious
interest rate, in which case such interest shall be calculated on the basis of a
365 or 366 day year, as the case may be.
 
This Note is given in renewal, increase, modification and replacement of the
revolving promissory note dated April 1, 2005 executed by Borrower and payable
to the order of Bank in the principal amount of $6,000,000.00. The unpaid
principal balance of this Note at any time will be the total amount advanced by
Bank less the amount of all payments or prepayments of principal. Absent
manifest error, the records of Bank will be conclusive as to amounts owed.
 
Loans shall be made on Borrower’s irrevocable notice to Bank, given not later
than 10:00 A.M. (Houston time) on, in the case of LIBOR Loans, the third
Business Day prior to the proposed Borrowing Date or, in the case of Prime Rate
Loans, the first Business Day prior to the proposed Borrowing Date. Each notice
of a requested borrowing (a “Notice of Requested Borrowing”) under this
paragraph may be oral or written, and shall specify: (i) the requested amount;
(ii) proposed Borrowing Date; (iii) whether the requested Loan is to be a Prime
Rate Loan or LIBOR Loan; and (iv) Interest Period for the LIBOR Loan. If any
Notice of Requested Borrowing shall be oral, Borrower shall deliver to Bank
prior to the Borrowing Date a confirmatory written Notice of Requested
Borrowing.
 
Borrower may on any Business Day prepay the outstanding principal amount of any
Prime Rate Loan, in whole or in part. Partial prepayments shall be in an
aggregate principal amount of $10,000.00 or a greater integral multiple of
$10,000.00. Borrower shall have no right to prepay any LIBOR Loan.
 
Provided that no Event of Default has occurred and is continuing, Borrower may
elect to continue all or any part of any LIBOR Loan beyond the expiration of the
then current Interest Period relating thereto by providing Bank at least three
Business Days written or telecopy notice of such election, specifying the Loan
or portion thereof to be continued and the Interest Period therefor and whether
it is to be a Prime Rate Loan or LIBOR Loan provided that any continuation as a
LIBOR Loan shall not be less than $10,000.00 and shall be in an integral
multiple of $10,000.00. If an Event of Default shall have occurred and be
continuing, the Borrower shall not have the option to elect to continue any such
LIBOR Loan.
 
Provided that no Event of Default has occurred and is continuing, Borrower may
elect to convert any Prime Rate Loan at any time or from time to time to a LIBOR
Loan by providing Bank at least three Business Days written or telecopy notice
of such election, specifying each Interest Period therefor. Any conversion of
Prime Rate Loans shall not result in a borrowing of LIBOR Loans in an amount
less than $10,000.00 and in integral multiples of $10,000.00. If an Event of
Default shall have occurred and be continuing, the Borrower shall not have the
option to elect to convert Prime Rate Loans into LIBOR Loans.
 
If at any time Bank determines in good faith (which determination shall be
conclusive) that any change in any applicable law, rule or regulation or in the
interpretation, application or administration thereof makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
Bank or its foreign branch or branches to maintain any LIBOR Loan by means of
dollar deposits obtained in the London interbank market (any of the above being
described as a “LIBOR Event”), then, at the option of Bank, the aggregate
principal amount of all LIBOR Loans outstanding shall be prepaid; however the
prepayment may be made at the sole option of the Bank with a Prime Rate Loan.
Upon the occurrence of any LIBOR Event, and at any time thereafter so long as
such LIBOR Event shall continue, the Bank may exercise its aforesaid option by
giving written notice thereof to Borrower.
 
If Bank determines after the date of this Note that any change in applicable
laws, rules or regulations regarding capital adequacy, or any change in the
interpretation or administration thereof by any appropriate governmental agency,
or compliance with any request or directive to Bank regarding capital adequacy
(whether or not having the force of law) of any such agency, increases the
capital required to be maintained with respect to any Loan and therefore reduces
the rate of return on Bank’s capital below the level Bank could have achieved
but for such change or compliance (taking into consideration Bank’s policies
with respect to capital adequacy), then Borrower will pay to Bank from time to
time, within 15 days of Bank’s request, any additional amount required to
compensate Bank for such reduction. Bank will request any additional amount by
delivering to Borrower a certificate of Bank setting forth the amount



Page 3 of 6 Pages





--------------------------------------------------------------------------------



 



necessary to compensate Bank. The certificate will be conclusive and binding,
absent manifest error. Bank may make any assumptions, and may use any
allocations of costs and expenses and any averaging and attribution methods,
which Bank in good faith finds reasonable.
 
If any domestic or foreign law, treaty, rule or regulation (whether now in
effect or hereinafter enacted or promulgated, including Regulation D of the
Board) or any interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof (whether or
not having the force of law): (a) changes, imposes, modifies, applies or deems
applicable any reserve, special deposit or similar requirements in respect of
any Loan or against assets of, deposits with or for the account of, or credit
extended or committed by, Bank; or (b) imposes on Bank or the interbank
eurocurrency deposit and transfer market or the market for domestic bank
certificates or deposit any other condition affecting any such Loan; and the
result of any of the foregoing is to impose a cost to Bank of agreeing to make,
funding or maintaining any such Loan or to reduce the amount of any sum
receivable by Bank in respect of any such Loan, then Bank may notify Borrower in
writing of the happening of such event and Borrower shall upon demand pay to
Bank such additional amounts as will compensate Bank for such costs as
determined by Bank. Without prejudice to the survival of any other agreement of
Borrower under this Note, the obligations of Borrower under this paragraph shall
survive the termination of this Note.
 
Borrower will indemnify Bank against, and reimburse Bank on demand for, any
loss, cost or expense incurred or sustained by Bank (including without
limitation any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by Bank to fund or maintain
LIBOR Loans) as a result of: (a) any payment or prepayment (whether permitted by
Bank or required hereunder or otherwise) of all or a portion of any LIBOR Loan
on a day other than the Maturity Date of such Loan; (b) any payment or
prepayment, whether required hereunder or otherwise, of any LIBOR Loan made
after the delivery of a Notice of Requested Borrowing but before the applicable
Borrowing Date if such payment or prepayment prevents the proposed Loan from
becoming fully effective; or (c) the failure of any LIBOR Loan to be made by
Bank due to any action or inaction of Borrower. Such funding losses and other
costs and expenses shall be calculated and billed by Bank and such bill shall,
as to the costs incurred, be conclusive absent manifest error.
 
All past-due principal and interest on this Note, will, at Bank’s option, bear
interest at the Highest Lawful Rate, or if applicable law does not provide for a
maximum nonusurious rate of interest, at a rate per annum equal to the Prime
Rate plus five percent (5%).
 
In addition to all principal and accrued interest on this Note, Borrower agrees
to pay: (a) all reasonable costs and expenses incurred by Bank and all owners
and holders of this Note in collecting this Note through probate,
reorganization, bankruptcy or any other proceeding; and (b) reasonable
attorney’s fees if and when this Note is placed in the hands of an attorney for
collection.
 
Borrower and Bank intend to conform strictly to applicable usury laws.
Therefore, the total amount of interest (as defined under applicable law)
contracted for, charged or collected under this Note will never exceed the
Highest Lawful Rate. If Bank contracts for, charges or receives any excess
interest, it will be deemed a mistake. Bank will automatically reform the
contract or charge to conform to applicable law, and if excess interest has been
received, Bank will either refund the excess to Borrower or credit the excess on
the unpaid principal amount of this Note. All amounts constituting interest will
be spread throughout the full term of this Note in determining whether interest
exceeds lawful amounts.
 
If any Event of Default occurs under the Letter Agreement, then Bank may do any
or all of the following: (i) cease making Loans hereunder; (ii) declare the
Obligations to be immediately due and payable, without notice of acceleration or
of intention to accelerate, presentment and demand or protest or notice of any
kind, all of which are hereby expressly waived; and (iv) exercise any and all
other rights under the Loan Documents, at law, in equity or otherwise.
 
No waiver of any default is a waiver of any other default. Bank’s delay in
exercising any right or power under any Loan Document is not a waiver of such
right or power.
 
Each Obligor severally waives notice, demand, presentment for payment, notice of
nonpayment, notice of intent to ’ accelerate, notice of acceleration, protest,
notice of protest, and the filing of suit and diligence in collecting this Note
and all other demands and notices, and consents and agrees that its liabilities
and obligations will not be released or discharged by any or all of the
following, .whether with or without notice to it or any other Obligor, and
whether before or after the stated maturity hereof: (i) extensions of the time
of



Page 4 of 6 Pages





--------------------------------------------------------------------------------



 



payment; (ii) renewals; (iii) acceptances of partial payments; (iv) releases or
substitutions of any collateral or any Obligor; and (v) failure, if any, to
perfect or maintain perfection of any security interest in any collateral. Each
Obligor agrees that acceptance of any partial payment will not constitute a
waiver and that waiver of any default will not constitute waiver of any prior or
subsequent default. Nothing in this Agreement is intended to waive or vary the
duties of Bank or the rights of any Obligor in violation of Section 9.602 of the
Texas Business and Commerce Code.
 
Where appropriate the neuter gender includes the feminine and the masculine and
the singular number includes the plural number.
 
Borrower represents and agrees that: all Loans evidenced by this Note are and
will be for business, commercial, investment, agricultural or other similar
purpose and not primarily for personal, family, or household use. Borrower
represents and agrees that the following statement is true unless the box
preceding that statement is checked and initialed by Borrower and Bank: o _ _ _
_ No advances will be used for the purpose of purchasing or carrying any margin
stock as that term is defined in Regulation U of the Board.
 
This Note is governed by Texas law. If any provision of this Note is illegal or
unenforceable, that illegality or unenforceability will not affect the remaining
provisions of this Note. BORROWER AND BANK AGREE THAT THE COUNTY IN WHICH BANK’S
PRINCIPAL OFFICE IN TEXAS IS LOCATED IS PROPER VENUE FOR ANY ACTION OR
PROCEEDING BROUGHT BY BORROWER OR BANK, WHETHER IN CONTRACT, TORT, OR OTHERWISE.
ANY ACTION OR PROCEEDING AGAINST BORROWER MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT IN SUCH COUNTY TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW. TO THE
EXTENT PERMITTED BY APPLICABLE LAW BORROWER HEREBY IRREVOCABLY (A) SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS, AND (B) WAIVES ANY OBJECTION IT
MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT OR THAT ANY SUCH COURT IS AN INCONVENIENT FORUM.
BORROWER AGREES THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED BELOW. BANK
MAY SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW AND MAY BRING ANY ACTION
OR PROCEEDING AGAINST BORROWER OR WITH RESPECT TO ANY OF ITS PROPERTY IN COURTS
IN OTHER PROPER JURISDICTIONS OR VENUES.
 
JURY TRIAL WAIVER.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, BORROWER AND
BANK HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL
BY JURY THAT BORROWER OR BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN
EQUITY, IN CONNECTION WITH THIS NOTE OR THE OBLIGATIONS. BORROWER REPRESENTS.
AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF BANK HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THIS RIGHT TO JURY TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT BANK HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE PROVISIONS OF
THIS WAIVER.
 
For purposes of this Note, any assignee or subsequent holder of this Note will
be considered the “Bank,” and each successor to Borrower will be considered the
“Borrower.”
 
NO COURSE OF DEALING BETWEEN BORROWER AND BANK, NO COURSE OF PERFORMANCE, NO
TRADE PRACTICES, AND NO EXTRINSIC EVIDENCE OF ANY NATURE MAY BE USED TO
CONTRADICT OR MODIFY ANY TERM OF THIS NOTE OR ANY OTHER LOAN DOCUMENT.
 
THIS NOTE AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.



Page 5 of 6 Pages





--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower has executed this Note effective the day, month and
year first aforesaid.
 
FRIEDMAN INDUSTRIES, INCORPORATED
 

  By: 
/s/  Ben Harper


Name: Ben Harper

  Title:  Senior Vice President — Finance

 
(Bank’s signature is provided as its acknowledgment of the above as the final
written agreement between the parties and its agreement with the Jury Trial
Waiver.)
 
JPMORGAN CHASE BANK, N.A.
 

By: 
/s/  Kevin K. Rech
 


Name: Kevin Rech
Title: Senior Vice President



Page 6 of 6 Pages

